          Case 1:20-cr-00087-LTS Document 44 Filed 02/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     PRELIMINARY ORDER OF
               - v. -                                     FORFEITURE/
                                                    :     MONEY JUDGMENT
ELIZABETH ACHAN,
                                                    :     20 CR 087 (LTS)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about January 31, 2020, ELIZABETH ACHAN (the

“Defendant”), was charged in an Information, 20 CR 87 (LTS) (the “Information”), with wire

fraud, in violation of Title 18, United States Code, Sections 1343 and 2 (Counts One and Two);

and aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1),

1028A(b), and 2 (Count Three);

               WHEREAS, the Information included a forfeiture allegation as to Counts One and

Two of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Information, including but not

limited to a sum of money in United States currency representing the amount of proceeds traceable

to the commission of the offenses charged in Counts One and Two of the Information;

               WHEREAS, on or about October 1, 2020, the Defendant pled guilty to Counts One

and Two of the Information, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the

Information and agreed to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), a sum of money equal to $595,994.14 in United
             Case 1:20-cr-00087-LTS Document 44 Filed 02/11/21 Page 2 of 4




States currency, representing proceeds traceable to the commission of the offenses charged in

Counts One and Two of the Information;

                WHEREAS, the Government asserts that $595,994.14 in United States currency

represents proceeds traceable to the commission of the offenses charged in Counts One and Two

of the Information that the Defendant personally obtained;

                WHEREAS, the Government seeks a money judgment in the amount of

$595,994.14 in United States currency, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of the offenses

charged in Counts One and Two of the Information that the Defendant personally obtained; and

                WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.    As a result of the offenses charged in Counts One and Two of the

Information, to which the Defendant pled guilty, a money judgment in the amount of $595,994.14

in United States currency (the “Money Judgment”), representing the amount of proceeds traceable

to the offenses charged in Counts One and Two of the Information that the Defendant personally

obtained, shall be entered against the Defendant.

                2.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, and shall be deemed



                                                2
             Case 1:20-cr-00087-LTS Document 44 Filed 02/11/21 Page 3 of 4




part of the sentence of the Defendant, and shall be included in the judgment of conviction

therewith.

                3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

                4.     The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

                5.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

                7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.




                                                3
         Case 1:20-cr-00087-LTS Document 44 Filed 02/11/21 Page 4 of 4




              8.     The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
                   2021
       February ___,
                                           SO ORDERED:


                                            V/DXUD7D\ORU6ZDLQ
                                           ____________________________________
                                           THE HONORABLE LAURA TAYLOR SWAIN
                                           UNITED STATES DISTRICT JUDGE




                                              4
